DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/20/2021. Claims 1 and 6 have been amended. Claims 5 and 7 have been canceled. Claims 1-4, 6, and 8-10 are pending and will be considered for examination.
3.  	In light of applicant’s amendments to the specification submitted on 12/20/2021, the objection to the Specification is withdrawn.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an  application  for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katsuyama, Goro (US 2018/0020106 A1).
 	As in independent Claim 1, Katsuyama teaches a multi-function peripheral comprising a touch panel monitor including a display panel and a touch panel overlaid on the display panel (see at least figs.1-2, 9-10, 36, pars. 61-62, an image forming 
wherein, in a handwriting mode, an intermediate image corresponding to a display area which is a part or an entirety of an original image is displayed on the display panel (fig. 14, pars. 81, 87-88,   an enlarged ordinal image corresponding to a display area which is a part or an entirety of an original image can be displayed on the touch panel 11), and when touch input to the touch panel is detected (figs. 14-16, at least pars. 87-88, touch inputs can be detected on the touch panel 11), a touch image based on the touch input is generated (figs. 14-16, at least pars. 87-88, a handwritten image (or added image) can be generated based on the touch inputs), and the touch image is superimposed on the display area of the original image to generate a new image (at least pars. 87-90, the handwritten image can be superimposed on the display area of the original image to generate a new image).  

	As in independent Claim 6, Katsuyama a processing method of a multi-function peripheral, the multi-function peripheral including a touch panel monitor including a display panel and a touch panel overlaid on the display panel, the processing method comprising (see at least figs.1-2, 9-10, 36, pars. 61-62, an image forming apparatus has functionalists of at least printer, scanner, and copier (e.g., printer, a scanner, copier, etc. in pars. 80, 120) and comprises a display 10 including a touch panel 11): 
displaying, on the display panel, an intermediate image corresponding to a display area which is a part or an entirety of an original image in a handwriting mode 
monitoring touch input to the touch pane (figs. 14-16, at least pars. 87-88, touch inputs can be detected on the touch panel 11); 
generating a touch image based on touch input when the touch input to the touch panel is detected (figs. 14-16, at least pars. 87-88, a handwritten image (or added image) can be generated based on the touch inputs); and
generating a new image by superimposing the touch image on the display area of the original image (at least pars. 87-90, the handwritten image can be superimposed on the display area of the original image to generate a new image).  

 	As in Claim 9, Katsuyama teaches all the limitations of Claim 6. Katsuyama further teaches printing the new image (at least pars. 90, 94, the image forming apparatus has a print function to print the new image (or a post-addition image in which the hand written image is added to the original image)).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
5. 	Claim 2, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, Goro (US 2018/0020106 A1) in view of Kishimoto, Kazuhisa (US 2014/0233047 A1).
	As in Claim 2, Katsuyama teaches all the limitations of Claim 1. Katsuyama does not teach that an overlay image is generated by scaling the touch image in accordance with a resolution of the original image, and the overlay image is superimposed on the original image.
 	However, in the same filed of the invention, Kishimoto teaches that an overlay image is generated by scaling the touch image in accordance with a resolution of the original image, and the overlay image is superimposed on the original image (par. 129, a size of the touch input (e.g., the text in handwriting) entered by the user that can be adjusted to fit into an area of the image).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the adding of the handwritten image on the original image taught by Katsuyama with the scaling of the handwritten image to add it to the original image taught by Kishimoto to scale the handwritten image when the image forming device adds the handwritten image into the original image. The motivation or suggestion would be to provide a way to scale a handwritten image that allows a user to easily edit the size of the handwritten image that can be dynamically fitted in the original image.

 	As in Claim 8, Katsuyama teaches all the limitations of Claim 6. Katsuyama does not teach generating the original image by scanning an original document.
Kishimoto teaches generating the original image by scanning an original document (pars. 58, 64-65, a scanned/copied image can be displayed/obtained on a display/touch panel).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the adding of the handwritten image on the original image taught by Katsuyama with the obtaining of the original image by scanning an original document taught by Kishimoto to obtain the original image by scanning an original document when the image forming device adds the handwritten image into the original image. The motivation or suggestion would be to obtain an original image by scanning an original document for user’s convenience.

 	As in Claim 10, Katsuyama teaches all the limitations of Claim 6. Katsuyama does not teach faxing the new image to a designated destination.
 	However, in the same filed of the invention, Kishimoto teaches faxing the new image to a designated destination (pars.53, 60, the image forming apparatus 10 (i.e., multi-function peripheral) has a facsimile function to fax an image or a document).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the adding of the handwritten image on the original image taught by Katsuyama with the faxing of the new image to the designated destination taught by Kishimoto to fax the new image to the designated destination when the image forming device adds the handwritten image into the original image. The motivation or suggestion would be to fax the generated image to the designated destination for user’s convenience.


6. 	Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama, Goro (US 2018/0020106 A1) in view of Atsumi et al. (JP 2017091560 A, published on May, 25, 2017).
 	As in Claim 3, Katsuyama teaches all the limitations of Claim 1. Katsuyama does not teach that in a stamp mode, when touch input to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image.  
 	However, in the same field of the invention, Atsumi teaches that in a stamp mode, when touch input to the touch panel is detected in the state where the intermediate image is displayed on the display panel, a new image is generated by superimposing a stamp image on a portion corresponding to the touch input of the original image (see at least figs. 4 and 7-9, pars. 37, 40-47, a scanned/read image can be displayed in a preview screen of the display/touch panel. The user may manipulate the preview image by enlarging or reducing the image. With a selection of stamp buttons, a user may add stamps which can be added into the manipulated image to generate a new image (e.g., an image by superimposing the stamps on the preview image)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the adding of the handwritten image on the original image taught by Katsuyama with the displaying of the stamp into the preview image (e.g., scanned image) taught by Atsumi to display the stamp into the preview image when the MFP displays the text entered in handwriting 

 	As in Claim 4, Katsuyama teaches all the limitations of Claim 1. Katsuyama does not teach that a magnification at time of displaying the intermediate image on the display panel can be changed.
 	However, in the same field of the invention, Atsumi teaches that a magnification at time of displaying the intermediate image on the display panel can be changed (figs. 4, 6-9, pars. 22, 44-47, with a selection of image manipulation button, the preview image and stamp can be enlarged or reduced; further see pars. 63-76,).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the adding of the handwritten image on the original image taught by Katsuyama with the manipulating of the image with the enlarging operation taught by Atsumi to manipulate the image with the enlarging operation when the MFP displays the text entered in handwriting into the scanned image. The motivation or suggestion would be to display the enlarged preview image that allows the user to easily view the image in detail.


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-4, 6, and 8-10 have been fully considered, but are moot in view of the new ground(s) of rejection.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RINNA YI/
Primary Examiner, Art Unit 2144